Citation Nr: 1214158	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  11-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an effective date earlier than June 1, 2009, for the payment of Dependency and Indemnity Compensation (DIC) benefits.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954.  He died in September 2003.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which assigned an effective date of June 1, 2009, for the payment DIC benefits.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA first received the appellant's claim for DIC benefits on May 8, 2009.

2.  In June 2010, the Appellant was awarded DIC benefits with payment beginning June 1, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2009, for the payment of DIC benefits are not met.  38 U.S.C.A. §§ 101(3), 5110(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.5, 3.31, 3.158(a), 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing  regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to  substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is  necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that  requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a  claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v.  Principi, 18 Vet. App. 112, 119 (2004).

The record reflects that the appellant was provided all required notice by letters mailed in August 2009 and February 2010, prior to the initial adjudication of the claim in June 2010.  

As explained below, a determination of the proper effective date for the award of DIC is based on when the claim for the benefit was received or the date entitlement arose.  The record reflects that all evidence pertinent to when the appellant's entitlement arose is already of record, as is the documentation constituting the appellant's claim for benefits.

The appellant has not identified any outstanding evidence that could be obtained to substantiate her claim.  The Board is also unaware of any such evidence.  In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and not prejudicial to the appellant.

Accordingly, the Board will address the merits of the claim.

II.  Earlier Effective Date 

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

For service-connected death after separation from service, the effective date is the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(c)(2).  

The date of receipt of the claim is the date on which a claim was received by the VA.  38 C.F.R. § 3.1(r).  VA means all organization units of the department.  38 C.F.R. § 1.9(b)(1).
 
VA is required to look to all communications from the appellant that may be interpreted as applications or claims - formal and informal - for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  Such informal claim, however, must identify the benefit sought.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r).

The earliest date for commencement of payment of DIC is the first day of the month following in which the award became effective.  38 C.F.R. § 3.31.

Here, a Certificate of Death shows that the Veteran died in September 2003.  VA did not receive the instant claim for DIC benefits until many years later.  Therefore, the effective date of the award of DIC benefits can be no earlier than the date of receipt of the claim.

Specifically, the Veteran's claims file is devoid of any communication from the appellant following the date of the Veteran's death until May 8, 2009, at which time the appellant's claim for DIC benefits was received by the RO.  

By rating action dated in June 2010, the RO granted service connection for the cause of the Veteran's death, and established basic eligibility to Dependents' Educational Assistance.  In a June 2010 letter, the RO indicated that the appellant's monthly DIC benefits would be paid beginning June 1, 2009.

In August 2010, the appellant disagreed with the effective date of the grant of DIC benefits.

On review of all evidence of record, the Board finds that an effective date for the appellant's DIC award can be no earlier than May 8, 2009.  As indicated above, there is no evidence of record of the intent on the appellant's behalf to seek DIC benefits prior to this date.  In addition, the appellant has not asserted that she filed a claim for DIC benefits earlier than May 2009.

In light of the evidence of record, as a matter of law, the appellant is precluded from being awarded an effective date prior to the date of receipt of her claim for DIC benefits.  The Board has no authority to award a benefit to a claimant that has no basis under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board also notes that although the effective date of the award is May 8, 2009, payment of benefits would be from June 1, 2009, pursuant to 38 C.F.R. § 3.31, as noted in the RO's June 2010 letter. 


ORDER

Entitlement to an effective date earlier than June 1, 2009, for the payment of DIC benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


